Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 2, drawn to composition comprising a Bougainvillea glabra extract, hyaluronic acid, glycerin, tocopherol, phenoxyethanol, sodium hydroxide, ethylhexylglycerin, sweet almond oil; behenyl alcohol; caprylic/capric triglyceride; sunflower seed oil; dimethicone; and talc, classified in A61K 8/97.
II. Claim 3, drawn to a Bougainvillea glabra extract, hyaluronic acid, glycerin, tocopherol, phenoxyethanol, sodium hydroxide, ethylhexylglycerin, sweet almond oil;  caprylic/capric triglyceride; hydrogenated coconut oil; avocado oil; behenyl alcohol; and  dimethicone, classified in A61K 8/97.
III. Claim 4, drawn to a Bougainvillea glabra extract, hyaluronic acid, glycerin, tocopherol, phenoxyethanol, sodium hydroxide, ethylhexylglycerin, sweet almond oil;  caprylic/capric triglyceride; hydrogenated coconut oil; phenyl trimethicone; silica; and talc , classified in A61K 8/97.
IV. Claim 5, drawn to a Bougainvillea glabra extract, hyaluronic acid, glycerin, tocopherol, phenoxyethanol, sodium hydroxide, ethylhexylglycerin, C12-15 alkyl benzoate;  diethylamino hydroxybenzoyl hexyl benzoate; ethylhexyl triazone; sweet almond oil;  dimethicone; and silica, classified in A61K 8/97.
V. Claim 6, drawn to a Bougainvillea glabra extract, hyaluronic acid, glycerin, tocopherol, phenoxyethanol, sodium hydroxide, ethylhexylglycerin, dimethicone; sunflower seed oil; behenyl alcohol; caprylic/capric triglyceride; shea butter; and dimethiconol, classified in A61K 8/97.
VI. Claim 7, drawn to a Bougainvillea glabra extract, hyaluronic acid, glycerin, tocopherol, phenoxyethanol, sodium hydroxide, ethylhexylglycerin, denatured alcohol;  dimethicone; hazelnut oil; octyldodecanol; lecithin; and dimethiconol, classified in A61K 8/97.
VII. Claim 8, drawn to a Bougainvillea glabra extract, hyaluronic acid, glycerin, tocopherol, phenoxyethanol, sodium hydroxide, ethylhexylglycerin, squalane; macadamia nut oil; dimethicone; hydrogenated coconut oil; behenyl alcohol; and mica, classified in A61K 8/97.
IIX. Claim 9, drawn to a Bougainvillea glabra extract, hyaluronic acid, glycerin, tocopherol, phenoxyethanol, sodium hydroxide, ethylhexylglycerin, squalane; coco-caprylate/caprate; behenyl alcohol; macadamia nut oil; dimethicone; and hydrogenated coconut oil, classified in A61K 8/97.
IX. Claim 10, drawn to a Bougainvillea glabra extract, hyaluronic acid, glycerin, tocopherol, phenoxyethanol, sodium hydroxide, ethylhexylglycerin, behenyl alcohol;  macadamia nut oil; dimethicone; shea butter; squalane; and acrylates/C 10-30 alkyl acrylate crosspolymer, classified in A61K 8/97.
X. Claim 11, drawn to a Bougainvillea glabra extract, hyaluronic acid, glycerin, tocopherol, phenoxyethanol, sodium hydroxide, ethylhexylglycerin, water; a chelating agent; a moisturizing agent; a preservative; and a thickening agent, classified in A61K 8/97.

Claims 1 and 12-22 link(s) inventions I-X.  Please note that claims 12-22 are drawn to “The method of claim 1.”  This appears to be a typographical error due to the fact that claim 1 is directed to a composition rather than a method and the claims do not contain any method steps. Thus, the claims are interpreted as composition claims for the purposes of this requirement.  However, correction of the claims is needed.
The restriction requirement among the linked inventions is subject to the nonallowance of the linking claim(s), claims 1 and 12-22.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The inventions are independent or distinct, each from the other because:
Inventions I-X are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have different designs because each is drawn to a distinct combination of ingredients.  In addition, the fact that applicant has claimed each composition separately is evidence that applicant believes each composition is separately patentable.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963. The examiner can normally be reached M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655